Citation Nr: 1118015	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder involving degenerative joint disease, scoliosis, and mild diffuse disc space narrowing with osteoposis.

2.  Entitlement to a disability rating higher than 40 percent for upper trunk brachial plexopathy, status post traction injury of the right arm and C5-C6 brachial plexopathy.

3.  Entitlement to an initial disability rating higher than 20 percent for discogenic disc disease and degenerative joint disease of the cervical spine.  

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966 and from July 1991 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding the claim for service connection for a psychiatric disorder for further development.  And since the outcome of this claim potentially could affect the outcome of the claim for a TDIU, the Board also is remanding the TDIU claim since these claims are inextricably intertwined.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

However, the Board is going ahead and deciding the remaining claims and, in the case of the claim for a low back disorder, dismissing this claim because the Veteran has withdrawn it from appellate consideration.



FINDINGS OF FACT

1.  The Veteran recently submitted a statement, received in March 2011, indicating he is withdrawing his claim for service connection for a low back disorder (lumbar spine disability).

2.  His right upper trunk brachial plexopathy is manifested by mild-to-moderate incomplete paralysis of the right upper radicular group.

3.  This disability also causes limitation of motion of the right shoulder, but with motion still maintained in every direction and abduction to 40 degrees.

4.  His cervical spine also has motion in every direction, with flexion greater than 15 degrees and has never resulted in incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for service connection for a low back disorder involving degenerative joint disease, scoliosis, and mild diffuse disc space narrowing with osteoposis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The criteria are not met for a disability rating higher than 40 percent for the upper trunk brachial plexopathy, status post traction injury of the right arm and 
C5-6 brachial plexopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8510 (2010).

3.  However, a separate 30 percent rating is granted for limitation of motion of the right shoulder due to this disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).


4.  The criteria are not met for an initial disability rating higher than 20 percent for the discogenic disc disease and degenerative joint disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of a March 2006 letter from the RO to the Veteran informing him of the type of information and evidence required to substantiate his claims and apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The letter also was issued prior to the initial adjudication of his claims in November 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Since the Veteran is withdrawing his claim for service connection for a lumbar spine (low back) disorder, the question of whether he received the required VCAA notice ultimately is inconsequential.

Regarding the claim for a rating higher than 20 percent for discogenic disc disease and degenerative joint disease of the cervical spine, since this claim concerns the Veteran's disagreement with the initial rating assigned for this disability following the granting of service connection, VA is not obligated to provide additional VCAA notice concerning this "downstream" issue of this claim.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  And since the RO issued an SOC in August 2007 addressing this downstream issue, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating for this disability, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

And as for the claim for a rating higher than 40 percent for the upper trunk brachial plexopathy, status post traction injury of the right arm and C5-C6 brachial plexopathy, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez- Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments." Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Appellant's burden to demonstrate prejudice, at the CAVC level, does not shift to VA unless notice is not provided at all.


Thus, the duty to notify has been satisfied.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He has not made any such pleading or allegation, nor has his attorney.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims being decided (the claims requiring further development are instead being remanded).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that the Veteran and his attorney identified as potentially relevant.  The Veteran also was afforded VA examinations in August 2006 and April 2009 to assess the severity of his upper trunk brachial plexopathy, status post traction injury of the right arm and C5-C6 brachial plexopathy, as well as his secondary cervical spine disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additional VA examinations apparently were scheduled for December 2009 at the VA Medical Center (VAMC) in Orlando, Florida, but the Veteran failed to appear because he was out of the country in Puerto Rico until early February 2010.  In any event, his attorney submitted a statement in March 2011 indicating the Veteran is waiving his right to any additional examinations, so to have these examinations rescheduled - preferring, instead, to have his appeal decided based on the evidence already of record.  And since the Board finds there is sufficient evidence in the file to properly rate the disabilities pertaining to his brachial plexopathy, the Board is granting this request and adjudicating the claims based on this existing evidence in the file.  38 C.F.R. §§ 3.327, 4.2.


II.  Entitlement to Service Connection for a Lumbar Spine Disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  In this particular case the Veteran submitted a statement, received in March 2011, indicating he is withdrawing his appeal for service connection for a lumbar [spine] disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, since the Board does not have jurisdiction to review this issue on appeal, it is dismissed.

III.  Increased-Rating Claims - Procedural History

In July 2000, while on active duty with U.S. Army Reserves, the Veteran sustained trauma to his right shoulder when a gust of wind blew him to the ground.  He eventually filed claims for service connection for several disabilities alleged to be consequences, including affecting his right arm, right shoulder, and the back portion of his right shoulder.   

An April 2004 VA examination resulted in a medical opinion that the Veteran had right upper trunk brachial plexopathy at C5-6 as a result of that July 2000 injury in service.  In a January 2005 decision, the RO resultantly granted service connection for this consequent disability and assigned a 40 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8510, for moderate incomplete paralysis of the upper radicular group.

In January 2006 the Veteran filed a claim for increased compensation benefits.  In the November 2006 rating decision on appeal, the RO confirmed and continued the 40 percent rating for his upper trunk brachial plexopathy, status post traction injury of the right arm and C5-6 brachial plexopathy.  However, the RO also granted service connection for discogenic disease and degenerative joint disease of the cervical spine since this additional disability was found to be proximately due to the service-connected brachial plexopathy.  See 38 C.F.R. § 3.310(a) and (b), indicating service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  The RO assigned an initial 20 percent rating for this additional disability retroactively effective from the date of claim on January 26, 2006.  

The Board therefore must determine whether the Veteran is entitled to a disability rating higher than 40 percent for his upper trunk brachial plexopathy, status post traction injury of the right arm and C5-6 brachial plexopathy, as well as an initial disability rating higher than 20 percent for his secondary discogenic disc disease and degenerative joint disease of the cervical spine.  

IV.  Entitlement to a Disability Rating Higher than 40 Percent for the Upper Trunk Brachial Plexopathy, Status Post Traction Injury 
of the Right Arm and C5-6 Brachial Plexopathy

The Board finds that the Veteran's upper trunk brachial plexopathy, status post traction injury of the right arm and C5-6 brachial plexopathy (brachial plexopathy disability), was properly rated as 40-percent disabling under DC 8510 for incomplete paralysis of the upper radicular group.  However, the Board also finds that a separate 30 rating is warranted for limitation of motion of the right (major) shoulder under 38 C.F.R. § 4.71a, DC 5201.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.


Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating claim, however, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board also is required to consider whether to "stage" an initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's brachial plexopathy disability was evaluated under DC 8510, which pertains to impairment of the upper radicular group (fifth and sixth cervicals), since brachial plexopathy is defined as any neuropathy of the brachial plexus.  See Dorland's Illustrated Medical Dictionary 1453 (28th ed. 1994).  

The Veteran is right hand dominant (i.e., right handed).  Under DC 8510, a 40 percent rating is assigned for moderate incomplete paralysis of the major arm, a 50 percent rating is assigned for severe incomplete paralysis of the major arm, and a 70 percent rating is assigned where paralysis is complete, all shoulder and elbow movements are lost or severely affected while hand and wrist movement are not affected.  See 38 C.F.R.   § 4.124a, DC 8510.


The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (first paragraph under the Diseases of the Peripheral Nerves, Schedule of Ratings).

The evidence in this case shows the Veteran experiences no more than moderate incomplete paralysis of the right upper radicular group, thereby precluding a disability rating higher than 40 percent.  This evidence includes three VA examination reports, none of which shows severe incomplete or complete paralysis of the right upper radicular group, as required for a disability rating higher than 40 percent under DC 8510.  

An August 2006 VA neurological examination report includes the Veteran's complaints that his right limb occasionally becomes limp, meaning it becomes essentially useless, with an occasional sensation of pressure on the right scapular area.  The examiner noted that the right shoulder had muscle strength of 2/5, with the Veteran reporting an inability to abduct and elevate the arm.  A sensory examination revealed that vibration, light touch, and pain were all absent due to the ulnar and radicular nerves of the right extremity.  Reflexes were 2+ for the right bicep (C5-6) and triceps (C6-8) and 1+ for the brachioradialis (C5-6) and finger jerk (C8-T1).  An electromyography (EMG) revealed mild limb monoparesis and episodic limb numbness.  The diagnosis was traction trauma of the right arm with upper truck plexopathy.  The examiner concluded that this disability causes mild weakness of the right upper limb, including the bicep, triceps, and hand grip.  Symptoms were noted to be worse when numbness is present, which would occur 12 to 14 times a day and last several minutes. 


The Veteran's cervical spine was also examined by VA in August 2006, which revealed similar neurological findings pertaining to his right upper extremity.  Reflexes were 2+ for the right bicep and triceps, strength was 4/5, and a sensory examination showed pinprick and light touch of 1/2.  However, the remainder of the examination focused on the Veteran's cervical spine, which will be discussed below when rating his secondary cervical spine disability. 

The Veteran's cervical spine was examined again by VA in April 2009, at which time he reported progressive right arm pain.  A detailed motor examination revealed elbow flexion of 4/5, wrist flexion and extension of 3/5, finger flexors and abduction of 3/5, and thumb opposition of 3/5.  Severe atrophy was present for the right deltoid muscle, with some additional atrophy of the right bicep muscle.  A sensory examination revealed that vibration, pain, light touch, and position sense were all 1/2.  Reflexes were 2+ for the right bicep, and 1+ for the right triceps and brachioradialis.

In light of these findings, the Board finds no basis to assign a disability rating higher than 40 percent for the Veteran's brachial plexopathy disability under DC 8510.  The Board places significant probative value on the August 2006 VA examination report in which EMG testing revealed only mild limb monoparesis and episodic limb numbness.  Based on this EMG report and further testing, the VA examiner also described the Veteran's brachial plexopathy disability as only relatively mild in degree.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).

The Board places significant weight on the fact that no medical professional has characterized this disability as more than mild.  In addition, the remaining two VA examination reports do not show the Veteran's right upper extremity is manifested by more than moderate incomplete paralysis of the upper radicular group.  Although the April 2009 VA examination report notes severe atrophy of the right deltoid muscle, testing revealed only a mild - and at most moderate - decrease in actual strength (between 3/5 and 4/5), which does not reflect severe incomplete paralysis of the upper radicular group.  These examination reports also show that reflexes were still present, albeit diminished, providing additional evidence against a finding of severe incomplete paralysis.  

In short, there is no medical evidence that the Veteran's brachial plexopathy causes more than moderate incomplete paralysis of the upper radicular group, as required for a disability rating higher than 40 percent.  And in light of the objective medical evidence, the Board is not persuaded by the Veteran's own statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192- 193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

In conclusion, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating higher than 40 percent for the Veteran's disability due to right brachial plexopathy.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim is denied.

V.  Entitlement to a Separation Rating for Limitation of Motion of the Right Shoulder Due to the Service-Connected Brachial Plexopathy Disability

In evaluating the Veteran's service-connected brachial plexopathy disability, the Board finds that a separate 30 percent rating should be assigned for limitation of motion of his right shoulder because it is associated with this service-connected disability but not contemplated by the existing ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that separate ratings may be assigned without violating VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, when disorders do not constitute the same disability or symptom manifestations).


Under DC 5201, a 20 percent rating is assigned when motion of either arm (major or minor) is limited to the shoulder level, which is essentially 90 degrees of abduction.  A 30 percent rating requires that motion of the major arm be limited to midway between the side and shoulder level, which is essentially 45 degrees of abduction.  And lastly, a 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.  

Normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.

Applying these criteria to the facts of this case, the Board finds that the evidence supports a separate 30 percent rating for the Veteran's limitation of motion of the right shoulder.  In this regard, range-of-motion testing in June 2006 and April 2009 showed abduction of 45 degrees and 40 degrees, respectively.  Both findings clearly meet the criteria for a 30 percent rating under DC 5201.

In reaching this decision, the Board finds no basis to assign a rating higher than 30 percent for this additional disability.  Since there is no evidence that abduction is limited to 25 degrees or less, a disability rating higher than 30 percent is not warranted under DC 5201.  The August 2006 VA examination report includes the notation that the Veteran was unable to abduct his right arm.  But it does not appear this was based on actual testing, which instead revealed that he was able to abduct this arm to 45 degrees just two months prior.  The Board therefore places greater probative value on the findings recorded during actual range-of-motion testing than this one notation.  See Schoolman v. West, 12 Vet. App. 307 (holding it is the Board's responsibility to weigh the evidence (both favorable and unfavorable) and to decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others).

The Board also finds that a disability rating higher than 30 percent is not warranted under DC 5200, which pertains to ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  At no time, however, has the Veteran's right arm or shoulder been described as ankylosed.  In fact, range-of-motion testing in April 2009 revealed motion in every direction, with abduction of 40 degrees, flexion of 65 degrees, and rotation of 40 degrees in both directions.  Accordingly, a disability rating higher than 30 percent is not warranted under DC 5200.

And lastly, a rating higher than 30 percent is not warranted based on functional loss due to pain, weakness, premature/excess fatigability, or incoordination because it has not been shown that any of these factors result in additional disability, such as additional limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The April 2009 VA examination report includes the Veteran's statements that he experiences severe right shoulder pain, which he rated at level 10 on a pain scale from zero to 10 (10 being the worst).  But the examiner commented that the Veteran had a pain-free expression during the examination, thereby suggesting his statements concerning the extent and severity of his pain are not credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Moreover, no additional loss of motion was noted after three repetitions.  In light of these findings, a disability rating higher than 30 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

The Board thus finds that a separate 30 percent rating is warranted for the limitation of motion of the Veteran's right shoulder due to his service-connected brachial plexopathy disability.  However, the preponderance of the evidence is against a disability rating higher than 30 percent.  Accordingly, the appeal is granted to this extent only.  

VI.  Entitlement to an Initial Disability Rating Higher than 20 Percent for Discogenic Disc Disease and Degenerative Joint Disease of the Cervical Spine

In addition to incomplete paralysis of the upper radicular group and limitation of motion of the right shoulder, service connection also has been established for discogenic disc disease and degenerative joint disease of the cervical spine.  In the November 2006 rating decision on appeal, the RO determined this disability also was proximately due to, the result of, or aggravated by the service-connected brachial plexopathy disability.  See 38 C.F.R. § 3.310(a) and (b).  The RO assigned an initial 20 percent rating for this additional disability, retroactively effective from the date he had filed his claim on January 26, 2006.  His appeal is for a higher initial rating - which, as mentioned, requires the Board to also consider whether the rating should be "staged," if there have been variances in the severity of this disability since the effective date of the grant.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's cervical spine disability was assigned a 20 percent rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under these criteria, a 20 percent rating is assigned if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of cervical spine is not greater than 170 degrees.  A higher 30 percent rating is assigned if forward flexion of the cervical spine is 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  Lastly, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine, that is, when additionally considering the adjacent thoracic and lumbar (thoracolumbar) segment.  38 C.F.R. § 4.71a, DC 5242.

The Rating Schedule also lists normal ranges of motion of the cervical spine for VA compensation purposes to be 45 degrees of flexion, 45 degrees of extension, 45 degrees of lateral flexion, and 80 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

Since the Veteran's disability includes disc disease, the Board will also consider the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  According to Note (1) in DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  Here, though, there is no evidence of any incapacitating episodes due to the Veteran's cervical disc disease.  Indeed, the VA examiner in April 2009 specifically commented that there were no incapacitating episodes.

Alternatively applying the General Rating Formula for Diseases and Injuries of the Spine to the facts of this case, the Board also finds no basis for assigning a disability rating higher than 20 percent.  The Veteran's cervical spine was examined by VA on two occasions.  The August 2006 VA examination report notes that his cervical spine demonstrated flexion of 35 degrees, extension of 45 degrees, right and left lateral flexion of 20 and 30 degrees, respectively, and right and left rotation of 30 and 60 degrees, respectively.  The April 2009 VA examination report notes that his cervical spine demonstrated flexion and extension of 30 degrees, right and left lateral flexion of 20 and 30 degrees, respectively, and right and left rotation of 30 and 80 degree, respectively.  These findings clearly show no basis to assign a disability rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's forward flexion is obviously greater than 15 degrees, and since there is motion in every direction, there is no evidence of favorable or unfavorable ankylosis of his cervical spine.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. at 259.

In addition, he does not have additional disability or functional loss due to pain, weakness, fatigability, or incoordination of his cervical spine.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.  The August 2006 VA examination report notes that repetitive movements showed only a reduction of right lateral flexion to 20 degrees and a reduction of right rotation to 30 degrees due to pain.  In contrast, the April 2009 VA examination report showed no additional loss of motion in any direction after three repetitions.  Under these circumstances, there is no basis for a disability rating higher than 20 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent for the Veteran's cervical spine disability since the initial grant of service connection.  The Board places greater probative value on the objective clinical findings than the Veteran's own statements in support of his claim.  See Smith, 1 Vet. App. at 237 (determining the credibility of evidence is a function for the Board); Hayes, 5 Vet. App. at 69-70, citing Wood, 1 Vet. App. at 192-193 (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  Hence, the appeal is denied.

VII.  Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  


The Veteran's primary complaints and symptomatology for his incomplete paralysis of the right upper radicular group involve pain and weakness, both of which are contemplated by the schedular rating criteria; his primary complaints and symptomatology regarding his right shoulder disability involve pain and limitation of motion, which are also considered in the rating criteria; and his complaints and symptomatology for his cervical spine disability involve pain and limitation of motion of his cervical spine, which are considered in the rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.

But even assuming for the sake of argument that the second prong of Thun applies, there still is no probative (competent and credible) evidence that any of the disabilities on appeal has caused marked interference with his employment - meaning above and beyond that contemplated by their respective schedular ratings, or has required any inpatient treatment, much less on a frequent basis.  Instead, his evaluation and treatment for these disabilities has been primarily, if not exclusively, on an outpatient basis.  The August 2006 VA examination report notes he had to stop working because of physical problems.  That examination, however, also considered his nonservice-connected lumbar spine disability.  An undated letter from M.F., M.D., a private physician, also notes the veteran has been unemployed since 2003 because of his back condition, thereby suggesting his nonservice-connected lumbar spine disability is the primary cause of his unemployment.  And, as mentioned, he has withdrawn his claim for service connection for his lumbar spine disability.  So, in short, there is no indication in the record that the interference with his work caused by his service-connected disabilities could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

As already explained, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.

In conclusion, since the rating schedule adequately addresses the symptomatology for all three disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A disability rating higher than 40 percent is denied for the upper trunk brachial plexopathy, status post traction injury of the right arm and C5-6 brachial plexopathy.

However, a separate 30 percent rating is granted for associated limitation of motion of the right shoulder, subject to the laws and regulations governing the payment of VA compensation.

An initial disability rating higher than 20 percent is denied for the discogenic disc disease and degenerative joint disease of the cervical spine.  


REMAND

The Board finds that additional development is required before it can properly adjudicate the remaining claims for service connection for a psychiatric disorder and a TDIU.

The Veteran claims that he developed a psychiatric disorder, including depression, as a result of having to cope with his service-connected disabilities.  See 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting secondary service connection for additional disability if proximately due to, the result of, or chronically aggravated by a service-connected condition).  The RO denied this claim based on an August 2006 VA psychiatric examination report indicating the Veteran's diagnosis of depressive disorder, not otherwise specified, could not be attributed to his service-connected disabilities.  The examiner, instead, attributed the Veteran's depression to his daughter's renal failure, with poor response after his son had donated a kidney.  However, the examiner also acknowledged "[t]he Veteran's physical limitations and pain produced by his service[-]connected conditions have aggravated the manifestations of his depression and sleep impairment."

Since this opinion suggests the Veteran's service-connected disabilities, though not causing, may have aggravated his depressive disorder, further medical comment is needed concerning this additionally relevant possibility.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).

The TDIU claim is inextricably intertwined with the claim for service connection for a psychiatric disorder since any potential grant of service connection may bear significantly on this derivative TDIU claim.  See generally Holland v. Brown, 6 Vet. App. 443, 446 (1994).  See, too, Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  Therefore, a decision on the Veteran's TDIU claim is being deferred pending further development and readjudication of his claim for a psychiatric disorder.

But that aside, a medical opinion also is needed to decide this TDIU claim, insofar as determining whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment (physical or sedentary).  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

As it stands, service connection is in effect for:  (i) a right brachial plexopathy disability involving moderate incomplete paralysis of the upper cervical group, rated 40 percent; (ii) secondary limitation of motion of the right shoulder, rated 30 percent; (iii) secondary discogenic disc disease and degenerative joint disease of the cervical spine, rated 20 percent; and (iv) status post left inguinal herniorrhaphy, rated zero percent.  So his combined rating is 70 percent.  See 38 C.F.R. § 4.25 (2010).  He therefore satisfies the requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

A VA examination and opinion are needed, however, to address this determinative issue of whether the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (the Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate"...).


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA psychiatric examination for additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's psychiatric disorder - especially his depression, is proximately due to, the result of, or aggravated by him having to deal or cope with the functional impairments caused by his several service-connected disabilities, in particular, (i) the right brachial plexopathy causing moderate incomplete paralysis of the upper cervical group; (i) secondary limitation of motion of his right shoulder; (iii) secondary discogenic disc disease and degenerative joint disease of his cervical spine, and (iv) status post left inguinal herniorrhaphy.

This examination should include any diagnostic testing or evaluation needed to make this important determination.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The claims file must be made available for review of the pertinent medical and other history.  


2.  Also schedule any necessary additional VA examinations for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc.

The claims file must be made available for review and consideration of the pertinent medical and occupational history.

To reiterate, at present the service-connected disabilities are:  (i) right brachial plexopathy causing moderate incomplete paralysis of the upper cervical group, rated 40 percent; (ii) secondary limitation of motion of the right shoulder, rated 30 percent; (iii) secondary discogenic disc disease and degenerative joint disease of the cervical spine, rated 20 percent; and (iv) status post left inguinal herniorrhaphy, rated zero percent.  If, however, service connection also is established on remand for a psychiatric disorder, this additional disability also would have to be considered.

The examiner must discuss the rationale of the opinion, if necessary citing to specific evidence in the record.


3.  Then, in light of the additional evidence, readjudicate these remaining claims for service connection for a psychiatric disorder and a TDIU.  If either claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


